               IN THE UNITED STATES DISTRICT COURT FOR THE
                      WESTERN DISTRICT OF OKLAHOMA

MICHAEL MEEK,                                     )
                                                  )
       Plaintiff,                                 )
                                                  )
v.                                                )      Case No. CIV-18-407-STE
                                                  )
NANCY A. BERRYHILL, Acting                        )
Commissioner of the Social Security               )
Administration,                                   )
                                                  )
       Defendant.                                 )

                         MEMORANDUM OPINION AND ORDER

       Plaintiff brings this action pursuant to 42 U.S.C. § 405(g) for judicial review of the

final decision of the Commissioner of the Social Security Administration denying Plaintiff’s

applications for benefits under the Social Security Act. The Commissioner has answered

and filed a transcript of the administrative record (hereinafter TR. ____). The parties have

consented to jurisdiction over this matter by a United States magistrate judge pursuant

to 28 U.S.C. § 636(c).

       The parties have briefed their positions, and the matter is now at issue. Based on

the Court’s review of the record and the issues presented, the Court AFFIRMS the

Commissioner’s decision.

I.     PROCEDURAL BACKGROUND

       Initially and on reconsideration, the Social Security Administration denied Plaintiff’s

applications for benefits. Following an administrative hearing, an Administrative Law

Judge (ALJ) issued an unfavorable decision. (TR. 11-23). The Appeals Council denied
Plaintiff’s request for review. (TR. 1-3). Thus, the decision of the ALJ became the final

decision of the Commissioner.

II.    THE ADMINISTRATIVE DECISION

       The ALJ followed the five-step sequential evaluation process required by agency

regulations. See Fischer-Ross v. Barnhart, 431 F.3d 729, 731 (10th Cir. 2005); 20 C.F.R.

§§ 404.1520 & 416.920. At step one, the ALJ determined that Plaintiff had not engaged

in substantial gainful activity since his application date of May 5, 2014, his alleged onset

date. (TR. 13). At step two, the ALJ determined that Mr. Meek had the severe impairments

of chronic obstructive pulmonary disease (COPD) and diabetes mellitus. (TR. 13). At step

three, the ALJ found that Plaintiff’s impairments did not meet or medically equal any of

the presumptively disabling impairments listed at 20 C.F.R. Part 404, Subpart P, Appendix

1 (TR. 14).

       At step four, the ALJ concluded that Mr. Meek was unable to perform any past

relevant work. (TR. 21). Even so, the ALJ concluded that Mr. Meek had retained the

residual functional capacity (RFC) to:

       [P]erform work at all exertional levels as defined in 20 CFR 404.1567(c) and
       416.967(c) except he must avoid concentrated exposure to environmental
       irritants such as fumes, odors, dusts, and gases.

(TR. 14). At the administrative hearing, the ALJ presented the RFC limitations to a

vocational expert (VE) to determine whether there were other jobs in the national

economy that Plaintiff could perform. (TR. 43). Given the limitations, the VE identified

three jobs from the Dictionary of Occupational Titles (DOT) that Mr. Meek could perform.




                                             2
(TR. 44-45). At step five, the ALJ adopted the testimony of the VE and concluded that

Mr. Meek was not disabled based on his ability to perform the identified jobs. (TR. 22).

III.   STANDARD OF REVIEW

       This Court reviews the Commissioner’s final “decision to determin[e] whether the

factual findings are supported by substantial evidence in the record and whether the

correct legal standards were applied.” Wilson v. Astrue, 602 F.3d 1136, 1140 (10th Cir.

2010). “Substantial evidence is such relevant evidence as a reasonable mind might accept

as adequate to support a conclusion.” Id. (quotation omitted).

       While the court considers whether the ALJ followed the applicable rules of law in

weighing particular types of evidence in disability cases, the court will “neither reweigh

the evidence nor substitute [its] judgment for that of the agency.” Vigil v. Colvin, 805

F.3d 1199, 1201 (10th Cir. 2015) (internal quotation marks omitted).

IV.    ISSUES PRESENTED

       On appeal, Plaintiff alleges the ALJ committed legal error in his evaluation of

opinions from Jo Ann Carpenter, D.O.

V.     DR. CARPENTER’S OPINION

       The medical record contains treatment notes pertaining to Mr. Meek from the

Compassion Outreach Center dating September 9, 2014 through November 8, 2016. (TR.

343-346, 364, 397-404, 410-411). Of those records, Dr. Carpenter authored one—dated

August 11, 2015—where she noted that she “filled out disability papers.” (TR. 364).

Presumably, the “disability papers” to which Dr. Carpenter referred was a 2-page




                                            3
“Physical Assessment” dated August 11, 2015, which reflects the treatment notes of the

same date and provides specific work-related limitations.1 (TR. 361-362, 364). Plaintiff

alleges that the ALJ committed several errors in the evaluation of Dr. Carpenter’s opinions

as set forth in the Physical Assessment. (ECF No. 14:5-14). The Court disagrees.

       A.     The ALJ’s Duties in Evaluating Medical Opinions

       Regardless of its source, the ALJ has a duty to evaluate every medical opinion in

the record. Hamlin v. Barnhart, 365 F.3d 1208, 1215 (10th Cir. 2004); 20 C.F.R. §§

404.1527(c) & 416.927(c). The weight given each opinion will vary according to the

relationship between the claimant and medical professional. Hamlin, 365 F.3d at 1215.

For example, in evaluating a treating physician’s opinion, the ALJ must follow a two-pronged

analysis. First, the ALJ must determine, then explain, whether the opinion is entitled to

controlling weight. Langley v. Barnhart, 373 F.3d 1116, 1119 (10th Cir. 2004).

       This analysis, in turn, consists of two phases. First, an ALJ must consider whether

the opinion is “well-supported by medically acceptable clinical and laboratory diagnostic

techniques” and consistent with other substantial evidence in the record. Policy

Interpretation Ruling Titles II and XVI: Giving Controlling Weight to Treating Source

Medical Opinions, 1996 WL 374188, at 2 (July 2, 1996) (SSR 96-2p) (internal quotations

omitted). If controlling weight is declined, the ALJ must assess the opinion under a series

of factors which are considered when assessing any medical opinion, regardless of its


1
  It appears as though Dr. Carpenter dated her “Physical Assessment” on August 11, 2012. (TR.
361). But the ALJ recognizes that the opinion was authored on August 11, 2015 and the Court
agrees. (TR. 18).




                                             4
source. These factors include: (1) the length of the treatment relationship and the

frequency of examination; (2) the nature and extent of the treatment relationship;

including the treatment provided and the kind of examination or testing performed; (3)

the degree to which the physician’s opinion is supported by relevant evidence; (4)

consistency between the opinion and the record as a whole; (5) whether or not the

physician is a specialist in the area upon which an opinion is rendered; and (6) other

factors brought to the ALJ’s attention which tend to support or contradict the opinion.

Krausner v. Astrue, 638 F.3d 1324, 1330 (10th Cir. 2011); 20 C.F.R §§ 404.1527(c),

416.927(c).

       Although the ALJ need not explicitly discuss each factor, the reasons stated must

be “sufficiently specific” to permit meaningful appellate review. See Oldham v. Astrue,

509 F.3d 1254, 1258 (10th Cir. 2007). If the ALJ rejects an opinion completely, he must

give “specific, legitimate reasons” for doing so. Watkins v. Barnhart, 350 F.3d 1297, 1300

(10th Cir. 2003) (internal citations omitted).

       Additionally, the ALJ bears responsibility for ensuring that “an adequate record is

developed during the disability hearing consistent with the issues raised.” Henrie v. United

States Dep't of Health & Human Servs., 13 F.3d 359, 360–61 (10th Cir. 1993). An ALJ’s

duty to recontact Plaintiff’s physicians or otherwise seek additional medical evidence may

be triggered if the medical evidence is insufficient to determine disability. 20 C.F.R. §

404.1520b(c); Giuliano v. Colvin, 577 F. App’x 859, 862, n.3 (10th Cir. 2014) (“[T]he duty




                                             5
to recontact a doctor is triggered when the evidence is insufficient to make a proper

disability determination.”) (citing White v. Barnhart, 287 F.3d 903, 908 (10th Cir. 2001)).

      B.       Dr. Carpenter’s Opinions and the ALJ’s Related Findings

      As stated, on August 11, 2015, Dr. Carpenter completed a Physical Assessment

regarding Mr. Meek’s physical abilities and limitations. (TR. 361-362). In the assessment,

Dr. Carpenter diagnosed Mr. Meek with chronic obstructive pulmonary disorder (COPD)

and type 2 diabetes. (TR. 361). Dr. Carpenter noted that Plaintiff’s symptoms associated

with these impairments were “frequently” severe enough to interfere with the attention

and concentration required to perform simple work-related tasks. (TR. 361). Regarding

specific, work-related impairments, Dr. Carpenter opined that Plaintiff could:

           •   Occasionally lift or carry up to 50 pounds;

           •   Sit, stand, or walk for 1 hour total, during an 8-hour workday;

           •   Walk for 5 city blocks without rest or significant pain;

           •   Perform repetitive reaching, handling or fingering;

           •   Reach with his arms for 10% of an 8-hour workday;

           •   Grasp, turn, and twist objects with his hands for 10% of an 8-hour workday;
               and

           •   Engage in fine manipulation with his fingers for 10% of an 8-hour workday.

(TR. 361). Dr. Carpenter also noted that Mr. Meek’s impairments would: (1) require him

to rest 2-3 hours after one hour of work and (2) likely cause him to be absent from work

3-4 times per month. (TR. 361-362).




                                              6
         In the administrative decision, the ALJ recited Dr. Carpenter’s opinions, practically

verbatim,2 then completely rejected the opinions by stating:

         The Administrative Law Judge rejects this opined [sic] as it is based upon
         claimant’s subjective complaints. The doctor’s opinion is conclusory with
         little explanation on the ultimate issue of disability, which is reserved to the
         Commissioner. This opinion is not supported by doctor’s own objective
         clinical or laboratory findings. Dr. Carpenter’s opinion is not consistent with
         the medical records. Such opinion is inconsistent with the reported activities
         and abilities of the claimant.

(TR. 20).

         C.     Plaintiff’s Allegations of Error and Court’s Analysis

         Mr. Meek argues the ALJ: (1) failed to analyze Dr. Carpenter’s opinions utilizing

the proper legal framework; (2) improperly rejected Dr. Carpenter’s opinions based on

findings at step two; (3) erred in relying on opinions from two State Agency physicians

over Dr. Carpenter’s opinion; and (4) erred in failing to recontact Dr. Carpenter for

clarification of her opinion. (ECF No. 14:7-13). The Court rejects each allegation of error.

                1.     No Error in Failing to Analyze Dr. Carpenter’s Opinion
                       Utilizing the Proper Legal Framework

         Plaintiff alleges that the ALJ erred at both steps of the “two-step” rubric for

analyzing a “treating physician’s” opinion. (ECF No. 14:7-8, 11-13). The Court disagrees.

As stated, in evaluating a treating physician’s opinion, the ALJ must first determine, then

explain, whether the opinion is entitled to controlling weight. Langley, 373 F.3d at 1119.

Plaintiff’s argument, however, is premised on a threshold finding that Dr. Carpenter was


2
    (TR. 18).




                                                7
Plaintiff’s “treating physician.” If Dr. Carpenter was not Plaintiff’s “treating physician,” the

Court need not determine whether the ALJ had failed to accord the presumption of

controlling weight to her opinions. See Doyal v. Barnhart, 331 F.3d 758, 762 (10th Cir.

2003).

         A treating physician’s opinion is given particular weight because of her “unique

perspective to the medical evidence that cannot be obtained from the objective medical

findings alone or from reports of individual examinations, such as consultative

examinations or brief hospitalizations.” 20 C.F.R. §§ 404.1527(c)(2) & 416.927(c)(2).

Such a relationship requires both duration and frequency. “The treating physician doctrine

is based on the assumption that a medical professional who has dealt with a claimant

and his maladies over a long period of time will have a deeper insight into the medical

condition of the claimant than will a person who has examined a claimant but once, or

who has only seen the claimant’s medical records.” Doyal, 331 F.3d at 762 (citation

omitted). “[T]he assumption that the opinions of a treating physician warrant greater

credit that the opinions of [other experts] may make scant sense when, for example, the

relationship between the claimant and the treating physician has been of short duration.”

Id. (citation omitted).

         The record contains approximately two years of treatment notes from the clinic

where Dr. Carpenter practiced. See TR. 343-346, 364, 397-404, 410-411. But of those

treatment notes, Dr. Carpenter authored only one—dated August 11, 2015. (TR. 364).

Dr. Carpenter’s opinions as set forth in the “Physical Assessment” are also dated August




                                               8
11, 2015, but outside of this date, the record contains no evidence establishing a

treatment relationship between Dr. Carpenter and Mr. Meek. The Court therefore

concludes that Dr. Carpenter was not Plaintiff’s “treating physician” and the ALJ was not,

therefore, required to determine whether Dr. Carpenter’s opinions were entitled to

controlling weight. Even so, the ALJ was still required to assess the opinions under a series

of factors: (1) the length of the treatment relationship and the frequency of examination;

(2) the nature and extent of the treatment relationship; including the treatment provided

and the kind of examination or testing performed; (3) the degree to which the physician’s

opinion is supported by relevant evidence; (4) consistency between the opinion and the

record as a whole; (5) whether or not the physician is a specialist in the area upon which

an opinion is rendered; and (6) other factors brought to the ALJ’s attention which tend

to support or contradict the opinion. Krausner v. Astrue, 638 F.3d 1324, 1330 (10th Cir.

2011); 20 C.F.R §§ 404.1527 (c) & 416.927(c). Plaintiff argues that the ALJ erred in this

evaluation, but the Court disagrees.

       The ALJ rejected Dr. Carpenter’s opinions because they were:

          •   based upon claimant’s subjective complaints;

          •   not supported by the doctor’s own objective clinical or laboratory findings;

          •   inconsistent with the medical records; and

          •   inconsistent with the reported activities and abilities of the claimant.

(TR. 20). Citing Langley v. Barnhart, Plaintiff argues that the ALJ’s first rationale was

improper, stating: “The Tenth Circuit has rejected such an assumption that the treating




                                             9
source had provided an opinion ‘as an act of courtesy’ or because the provider was

sympathetic to the claimant.” (ECF No. 14:12). The Court agrees, but concludes that the

error was harmless.

       In Langley, the ALJ discounted a treating physician’s opinion for multiple reasons,

including: (1) because the opinion appeared to have been based on the plaintiff’s

subjective complaints and (2) because the ALJ believed the opinion to have been

rendered as an “act of courtesy” to the plaintiff. Langley, 373 F.3d at 1120. Ultimately,

the Court concluded that these rationales lacked substantial evidence based on the facts

in that case and “[t]he ALJ [must have] a legal or evidentiary basis for his finding that [a

treating physician’s] opinions were based merely on Plaintiff's subjective complaints of

pain.” Id. at 1121. Here, Mr. Meek has improperly equated an “act of courtesy” with a

rejection based on subjective complaints, as the two rationales were distinct in Langley.

Even so, Plaintiff correctly argues that the ALJ erred in rejecting Dr. Carpenter’s opinion

because it had been based on Plaintiff’s subjective complaints, because there was no

evidence to support this conclusion. See TR. 361-361. Accordingly, the Court concludes

that this rationale was not a legitimate basis on which to reject Dr. Carpenter’s opinion.

See Langley, supra; see also Garcia v. Barnhart, 188 F. App’x 760, 764 (10th Cir. 2006)

(“This court has made it clear that when an ALJ rejects a medical opinion . . . based on

his speculation that the doctor was unduly swayed by a patient’s subjective complaints,

the ALJ deviates from correct legal standards and his decision is not supported by

substantial evidence”). Even so, the Court concludes that the error was harmless because




                                            10
the ALJ’s remaining rationales provide a legitimate basis on which to affirm the ALJ’s

rejection of Dr. Carpenter’s opinion.

       Mr. Meek does not specifically challenge the underlying evidentiary bases for the

remaining rationales, but argues: (1) that the ALJ “only partially considered one factor,

supportability” and (2) that the record failed to reflect a consideration of every factor.

(ECF No. 14:11-12). The Court rejects these arguments. First, clearly, the ALJ considered

more than “supportability,” as evidenced by the ALJ’s additional findings which found Dr.

Carpenter’s opinions to be:

          •   not supported by Dr. Carpenter’s own objective clinical or laboratory
              findings;

          •   inconsistent with the medical records; and

          •   inconsistent with the reported activities and abilities of the claimant.

(TR. 20). Second, Plaintiff cites an unpublished case, Anderson v. Astrue, 319 F. App’x 712

(10th Cir. 2009) for the proposition that “the record must reflect that the ALJ considered

every factor in the weight calculation.” (ECF No. 14:12). But in Krausner v. Astrue, a

published case which post-dates Anderson by two years, the Tenth Circuit states: “In

applying these factors [under 20 C.F.R §§ 404.1527(c) & 416.927(c)], the ALJ’s findings

must be “sufficiently specific to make clear to any subsequent reviewers the weight [he]

gave to the treating source’s medical opinion and the reason for that weight.” Id.

(quotation omitted). Here, the Court can confidently state that the ALJ followed the

dictates of Krausner. The ALJ rejected Dr. Carpenter’s opinions, because they were not

supported by doctor’s own objective clinical or laboratory findings and inconsistent with




                                            11
the medical records and with the reported activities and abilities of the claimant. (TR. 20).

Accordingly, the Court affirms the ALJ’s treatment of Dr. Carpenter’s opinion.

              2.     No Error in Rejecting Dr. Carpenter’s Opinion Based on Step
                     Two Findings

       Mr. Meek argues that the ALJ improperly rejected Dr. Carpenter’s opinions because

the ALJ found that Mr. Meek suffered from severe impairments at step two. The Court

rejects this argument. Plaintiff’s suggestion that an RFC assessment must match his

severe impairments “overstates the impact of the [ALJ’s] summary step-two evaluation

on the detailed RFC determination at step four.” Johnson v. Berryhill, 679 F. App’x 682,

686 (10th Cir. 2017). The ALJ’s finding that a medically determinable impairment satisfies

the “de minimis” threshold at step two simply means that the sequential analysis proceeds

to step three; it “is not determinative of the claimant’s RFC” and “does not account for

the ALJ’s assessment, at step four, of a claimant’s ability to work at given exertion level.”

Id. (citing Allman v. Colvin, 813 F.3d 1326, 1330 (10th Cir. 2016) and Oldham v. Astrue,

509 F.3d 1254, 1257 (10th Cir. 2007)). The critical “question is not whether the RFC

recounts or lists the ‘severe’ impairments found at step two, but whether the RFC

accounts for the work-related limitations that flow from those impairments.” Cavalier v.

Colvin, No. 13-CV-651-FHM, 2014 WL 7408430, at *2 (N.D. Okla. Dec. 30, 2014).

              3.     No Error in Evaluating Opinions From State Agency
                     Physicians

       On July 2, 2015, and October 21, 2015, Social Security physicians Dr. Luther

Woodcock and Dr. Sam Neely examined Plaintiff’s records at the “initial” and




                                             12
“reconsideration” levels of adjudicating Mr. Meek’s applications for benefits. (TR. 47-62,

65-88). In doing so, both physicians noted that Plaintiff suffered from environmental

limitations and should “avoid concentrated exposure” to fumes, odors, dusts, gases, and

poor ventilation and “should avoid areas with high levels of dust and fumes.” (TR. 52, 60,

72-73, 84-85).

      On reconsideration, Dr. Neely stated that he had examined Dr. Carpenter’s August

11, 2015 “Physical Assessment,” but that he had rejected Dr. Carpenter’s opinions,

stating: “The clmt’s impairments are not reasonably consistent w/ the sx & functional

limitations described in the MSS. Attempted to obtain MER from Dr. Carpenter, but no

treating records found.” (TR. 74, 86). Dr. Neely also noted that Dr. Carpenter’s opinion

appeared to have been dated August 11, 2012. (TR. 74, 86). The ALJ adopted the State

Agency physicians’ opinions, as reflected in the RFC. (TR. 14).

      Plaintiff argues that “the ALJ erred by relying on the State agency consultants’ RFC

assessments over Dr. Carpenter’s MSS.” (ECF No. 14:10). In support, Mr. Meek offers

two theories, but neither is convincing.

      First, Plaintiff argues that Dr. Carpenter’s opinions necessarily mandated greater

weight than the State Agency physicians’ opinions because Dr. Carpenter was Plaintiff’s

treating physician. (ECF No. 14:10-11). But as explained, supra, there is no evidence that

Dr. Carpenter had established a treating relationship with Mr. Meek. See supra.

      Second, Mr. Meek states that Dr. Neely “based his rejection of [Dr. Carpenter’s]

MSS on faulty grounds” because he: (1) incorrectly noted that Dr. Carpenter’s assessment




                                           13
had been dated August 11, 2012, not August 11, 2015 and (2) failed to realize that the

record contained treating notes from the clinic where Dr. Carpenter was employed, which

would support her opinion. (ECF No. 14:9-10). The Court rejects both theories.

      First, although Dr. Neely seemed to base his rejection, in part, on a seemingly

outdated assessment, he also concluded that Plaintiff’s symptoms and functional

limitations, as described by Dr. Carpenter, were not consistent with Mr. Meek’s

impairments, based on the physician’s independent review of additional evidence.

Second, Plaintiff asks the Court to re-weigh the evidence submitted by various physicians

employed by the Compassion Outreach Center, to reach a conclusion different from that

reached by Dr. Neely, but this the Court cannot do. See Vigil v. Colvin, 805 F.3d 1199,

1201 (10th Cir. 2015) (noting that the Court will “neither reweigh the evidence nor

substitute [its] judgment for that of the agency.”) (internal quotation marks omitted).

             4.     No Error in Failing to Recontact Dr. Carpenter

      Finally, Plaintiff argues that the ALJ erred in failing to recontact Dr. Carpenter for

clarification of her opinions. (ECF No. 14:14-15). The Court disagrees. The relevant

provision regarding an ALJ’s duty to recontact is 20 C.F.R. §§ 404.1250b & 416.920b.

Under these regulations, the duty to re-contact is discretionary, rather than mandatory.

See 20 C.F.R. §§ 404.1520b(c) & 416.920b(c) (if the evidence is insufficient to determine

disability, an ALJ “may recontact [a] treating physician, psychologist, or other medical

source.”) (emphasis added). The SSA considers evidence “insufficient” when “it does not

contain all the information we need to make our determination or decision.” 20 C.F.R. §§




                                            14
404.1520b & 416.920b. Here, the ALJ obviously deemed the evidence sufficient to render

a decision. Because the ALJ was able to reach a conclusion regarding whether Plaintiff

was disabled, and because the regulations are discretionary, rather than mandatory, the

ALJ was under no duty to recontact Dr. Carpenter.

                                          ORDER

       The Court has reviewed the medical evidence of record, the transcript of the

administrative hearing, the decision of the ALJ, and the pleadings and briefs of the parties.

Based on the forgoing analysis, the Court AFFIRMS the Commissioner’s decision.

       ENTERED on January 10, 2019.




                                             15
